 
EXHIBIT 10.45
 
PUEBLO OF LAGUNA
P.O. Box 194
Laguna, New Mexico 87026
 

Office of:  
The Governor 
(505) 552-6598 
The Secretary 
(505) 552-6654 
The Treasurer 
(505) 552-6655 

 
Letter of Intent


November 27, 2006
VIA EMAIL acracrealty.net 
AND REGULAR MAIL
Mr. Mike Martinez
Albuquerque Commercial Realty
7900 Pennsylvania Circle NE
Albuquerque, NM 87110



Re:
Proposed Purchase of 100 acres of land, more or less, with improvements, located
17 miles
west of Albuquerque, NM, north side of 140 at the Rio Puerco Exit



Dear Mr. Martinez:


We understand that you represent Bowfin Travel Centers, Inc. (“Seller”) in
connection with the Seller’s offering for sale of the Property described above.
This Letter of Intent sets forth the basic terms and conditions under which
Pueblo of Laguna, a federally recognized Indian tribe (“Buyer”), would be
prepared to enter into a binding Purchase and Sale Agreement (the “Purchase
Agreement”) to purchase from Seller the real property described above, together
with all improvements (including without limitation mobile homes and billboards)
fixtures and personal property excluding business inventory (collectively,
the “Property”), subject to the terms and conditions set forth below.
 
1.
Purchase Price

 
The Purchase Price will be $2,500,000, to be paid in cash at Closing.
 
2.
Earnest Money

 
The Purchase Agreement will provide that within three (3) business days after
full execution of the Purchase Agreement Buyer will deliver to a title company
mutually agreed upon by Buyer and Seller the sum of $100,000 as Earnest Money,
which sum shall be deposited in an interest-bearing account. The Earnest Money
will be applied to the Purchase Price at Closing. The Earnest Money will be paid
to Seller as liquidated damages in the event of Buyers default.
 

3.
Purchase Agreement

 
Within ten (10) days after approval of this letter of intent by Buyer’s Tribal
Council, Buyer’s legal counsel will deliver to Seller a draft of the Purchase
Agreement for review and comment by Seller and its legal counsel.

--------------------------------------------------------------------------------


 
Mr. Mike Martinez
November 27, 2006
Page 2





4.
Inspection Period; Deliverables

 
During the period from the effective date of the Purchase Agreement through the
60th day thereafter (the “Inspection Period”), Buyer will have the right to
undertake a full inspection and investigation of the Property and the materials
to be delivered by Seller set forth below. Buyer may consult with Seller
regarding any unsatisfactory matter revealed in its examination of the Property,
which may be curable. However, Buyer will be entitled to terminate the Purchase
Agreement in its sole discretion prior to the expiration of the Inspection
Period, in which event the Earnest Money will be returned to Buyer. In the event
that Buyer does not terminate the Purchase Agreement prior to the expiration of
the Inspection Period, Buyer will be deemed to have accepted the condition of
the Property. Not later than 20 days after the effective date of the Purchase
Agreement, Seller will deliver to Buyer copies of all documents, reports and
investigations in the possession or control of Seller concerning the Property
and the business of Seller operated upon the Property. As soon as possible after
the effective date of the Purchase Agreement, Buyer will obtain: (a) from Brian
McClintok surveyors, a current ALTA survey of the real property certified to
Seller, Buyer and the Title Company and which complies with the requirements for
deletion of the survey exception in the owner title policy, and (b) from Souder
Miller & Associates, a current Phase I environmental site assessment concerning
the real property and improvements addressed to Seller and Buyer. Seller shall
reimburse Buyer for the cost of such survey and environmental site assessment at
Closing, or (if Buyer terminates the Purchase Agreement under the right granted
therein) upon the earlier to occur of (i) the closing of the sale of the
Property to another purchaser, or (ii) 150 days after the date when Buyer
terminates the Purchase Agreement. Notwithstanding the foregoing, in the event
that the Phase l environmental site assessment described above recommends a
Phase II report or any other study, testing or investigation concerning the real
property and/or improvements, Seller shall be obligated at its sole cost and
expense to promptly commission such additional study, testing or investigation,
and the Inspection Period shall be extended under such circumstances to the date
which is 20 days after the delivery to Buyer of a Phase II report or other
satisfactory documentation concerning such additional study, testing or
investigation.
 

5.
Title

 
Within 20 days after the effective date of Purchase Agreement, Seller will
deliver for Buyer’s review a current title commitment issued to Buyer and copies
of all exception documents. Buyer will be required to make any objections to
title matters or to the survey within 10 days after receipt of the last of the
title commitment, the title exception documents and the survey. Seller will then
have until three (3) business days before the Closing Date in which to cure any
objections (though Seller shall have no obligation to cure such objections).
Seller will convey good and marketable title to the Property by special warranty
deed, subject to the permitted exceptions approved by Buyer in its review of
title. Seller will provide, at its expense, an owner policy of title insurance
issued to Buyer by the title company endorsed to delete the standard exceptions,
in the full amount of the Purchase Price.
 

6.
Closing

 
Consummation of the proposed transaction (“Closing”) will take place on January
30, 2007 or such earlier date as the parties may mutually agree upon. Prorations
for real estate taxes and assessments and all other items customarily prorated
in similar commercial transactions will be prorated at Closing based upon the
best information available at that time. Notwithstanding the foregoing, in the
event that the Inspection Period is extended under Section 4 above for a Phase
II report or other documentation concerning additional study, testing or
investigation, the Closing shall be extended to the first business day after the
expiration of 10 days after the expiration of the Inspection Period, as
extended.
 

--------------------------------------------------------------------------------


 
Mr. Mike Martinez
November 27, 2006
Page 3
 
 

7.
Brokerage Commissions

 
Seller will pay a brokerage commission to Albuquerque Commercial Realty, as
provided by separate written agreement with Seller. Buyer is not represented by
and real estate agent or broker.
 

8.
Representations and Warranties/Assignment

 
The Purchase Agreement will include representations and warranties by Seller
with respect to authority, good standing and authorization to do business, that
there are no adverse parties are in possession of the Property, that there is no
condemnation, litigation or similar proceedings pending or threatened concerning
the Property, no violation of any ordinance, regulation, law or statute
affecting the Property (including environmental condition), and no mechanic’s
lien claims of any kind against the Property. The Purchase Agreement will
provide that Buyer may assign its rights under the Purchase Agreement to an
affiliate who assumes all obligations of Buyer thereunder.
 

9.
Confidentiality

 
The parties will maintain the confidentially of the terms of the transaction and
the specific terms and conditions of this letter.


This letter is intended only to express the mutual intentions of Seller and
Buyer on a preliminary basis, and to assist the parties in determining whether
or not they will ultimately enter into a binding Purchase Agreement. This letter
is not a legally binding obligation of either Buyer or Seller, it being
understood that no valid and binding agreement between the parties will exist
unless and until the parties execute a Purchase Agreement in form and substance
satisfactory to both parties.


If the foregoing reflects the mutual intentions of Seller and Buyer, please
arrange for the authorized representative of the Seller to sign a copy of this
letter in the space provided below, and return it to the undersigned as soon as
possible.
 
Sincerely,
 

PUEBLO OF LAGUNA               By: /s/ Ronald E. Johnson        

--------------------------------------------------------------------------------

      Ronald E. Johnson, Governor      

 

--------------------------------------------------------------------------------


 
Mr. Mike Martinez
November 27, 2006
Page 4


 

ACCEPTED:            BOWLIN TRAVEL CENTERS, INC.               By: /s/ Kit
Johnson        

--------------------------------------------------------------------------------

      Kit Johnson, Director of Operations                 Date: November 27,
2006       

 

--------------------------------------------------------------------------------


 